Citation Nr: 1618898	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-08 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2009 rating decision of the VA Regional Office in Columbia, South Carolina that denied a compensable evaluation for bilateral hearing loss disability.

The Veteran was afforded a videoconference hearing at the RO in March 2016 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hearing loss disability is more disabling than reflected by the currently assigned disability evaluation and warrants a higher rating.  He presented testimony on personal hearing in March 2016 to the effect that his hearing loss affected the quality of his daily life because he had difficulty hearing and understanding speech in church, when his wife or grandchild spoke to him, and the television and radio at a normal volume.  The appellant testified that he had to wear hearing aids daily and that his hearing had gotten worse since a prior VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when last examined by VA, VA must provide a new examination. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant should be scheduled for current audiology examination, to include audiometric evaluation.  

During the videoconference hearing, the Veteran stated that he was followed for hearing loss at VA and indicated that he had received recent treatment in this regard.  The Board observes that the most recent VA records date through early March 2016.  Therefore, any ensuing records should be retrieved and associated with Virtual VA/VBMS. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  It is also noted that VA treatment records reflect that audiological testing was completed in March 2013, however, those results are not of record.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient records as follows:

a. those dating from March 2016; and 

b. the results from VA audiological testing conducted on March 27, 2013.  The audiology note indicates that the "[a]udiogram may be viewed using ROES module in CPRS," however, the Board cannot access the document.  Please obtain the results of puretone audiometric testing from 1000 to 4000 Hz. in each ear.  If the AOJ cannot access the results electronically and attach a copy to the electronic record, it may be necessary to contact the testing audiologist/medical facility directly to obtain the results.  

Associate records obtained with Virtual VA/VBMS.  The attempt to secure the records should be documented.

2.  Schedule the Veteran for a VA audiology examination, to include audiometric evaluation, to ascertain the severity of current bilateral hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2015).

3.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


